Title: To Thomas Jefferson from Abner Watkins, 21 October 1807
From: Watkins, Abner
To: Jefferson, Thomas


                        
                            Sir
                            
                            October 21st. 1807
                        
                        Permit us (as a Committe in the name & by the direction of the society of people called Baptists
                            constituting the district of the appomattox Association within the County of Prince Edward & the Counties adjacent) to
                            present you this address acknowledging our approbation for your judicious & wise administration during the time you have
                            occupied the presidential Chair & that as a grateful People we think it a duty due you from us (as a part of the
                            Citizens of the United States) to make this A Vowal. We are not a little concerned that the time is near approaching when
                            by the constituted authorities of our Country you will be inelegable to the high office you now occupy we nevertheless
                            look to that supreme being who rules Nations & Kingdoms & have the flattering hope that out of your ashes he will
                            raise another Phœnix under whose government we shall stil be free & happy We entertain the pleasing anticipation that
                            distant ages will be annimated at the mention of the name of Jefferson & that his merits will be stamped in indeliable
                            Charecters on their & our memories. We beg leave Sir under the Authority aforesaid to subscribe our selves your most
                            Obt. Servants
                        
                            Abner Watkins
                            
                            Bernard Todd
                            
                        
                    